DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Claims Status
Claims 1-80 and 101-200 are cancelled. 
Claims 204-205 have been added. 
Claims 81-100 and 201-205 are pending and stand rejected. 








Response to Arguments
	Applicant’s amendments regarding the rejections under 35 USC 103 have been fully considered and are persuasive; however, new grounds of rejection under 35 USC 112 are provided in response to this amendment.

Examiner Comment – Proposed amendment
	The amendment below is proposed in an effort to expedite prosecution. If adopted, the proposed amendment would overcome the rejections set forth herein and place the application in condition for allowance. The amendment is proposed as follows:

81. (Currently Amended) A non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for providing visual navigation assistance in retail stores, the method comprising: 
receiving a first indoor location of a mobile device within a retail store; 
receiving a target destination within the retail store;
receiving, from a user, an indication of a selected area associated with the target destination;
providing first navigation data to the mobile device through a first visual interface of a non-augmented reality type; 
after providing the first navigation data, receiving a second indoor location of the mobile device within the retail store, the second indoor location being based on position data determined by a position sensor of the mobile device; 

determining that the second indoor location is within the selected area indicated by the user, selected area not including the first indoor location; and 
in response to the determination that the second indoor location is within the selected area, and after providing the first navigation data, providing second navigation data to the mobile device through a second visual interface of an augmented reality type.

Note paragraph 0384 in support of the amendments proposed above:
“For example, at least one processor may determine whether the second indoor location is within a selected area that is within a threshold distance from the target destination, within a selected area having a particular radius from the target destination, etc. A selected area may be selected by a user and/or determined according to a program or application (e.g., a program or application implementing process 2600). For example, in some embodiments, a user may select an area of 25 meters from a target destination (e.g., at a user interface). Any appropriate distance may be selected. In some embodiments, the selected area may be based on a radius from a target destination (e.g., within a 20-meter radius of the target destination). In other embodiments, the selected area may be based on a navigable distance between a user and a target destination (e.g., within a 20-meter navigable distance from the target destination).”. 

Notably, the prior art made of record does not teach or render obvious a user indication defining a selected area around a target destination as proposed above. 
Similar amendments should be applied to independent claims 99 and 100. Dependent claims 82-98 and 201-205 should be amended to address any antecedent basis issues. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-100 and 201-205 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 81 and parallel claims 99 and 100, claim 81 recites the following limitations:
analyzing map data associated with the retail store to determine at least one area having a line of sight to the target destination
The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize that applicant actually had possession of at the time of the invention. The most pertinent portion of the disclosure is as follows:
[0385]  In some embodiments, the selected area around the target destination may be selected based on an aisle including the target destination. For example, the selected area may include one or more distances across a walkable area through at least part of an aisle between the target destination and a location of a user. In another example, the selected area may include an area in which there is a direct line of sight to the target destination and/or to an object corresponding to the target destination (such as a product, a shelf, a label, etc.). For example, the at least one processor may analyze map data (e.g., of map 2404) to determine at least one area having a direct line of sight to the target destination (e.g., based on the location of the user). In some embodiments, the selected area around the target destination may be selected based on at least one of a store shelf associated with the target destination or a product associated with the target destination. For example, a user may designate a product and/or store shelf at a mobile device, which the mobile device may designate as the target destination. Based on the location of the target destination, the mobile device may determine the selected area as an area centered around the target destination (e.g., a 30-meter radius around the target destination) or as a maximum walkable distance from the target destination (e.g., an area including all walkable distances from the target destination equal to or less than 30 meters). In some embodiments, the selected area may not include the first indoor location.


This portion of the spec provides literal support for the claimed limitation, though offers no detail as to how the analysis may be performed. Although the statement “the at least one processor may analyze map data (e.g., of map 2404) to determine at least one area having a direct line of sight to the target destination (e.g., based on the location of the user)”, merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. Elements that are essentially a "black box" will not be sufficient, and the specification is silent as to analysis of map data that would distinguish between areas having line of site versus areas not having line of sight. 
In further consideration of the phrasing “the selected area around the target destination may be selected based on at least one of a store shelf associated with the target destination or a product associated with the target destination”, here again the disclosure only sets forth selecting an area around the shelf without sufficiently describing how analyzing map data might be performed in order to perform said selection (i.e., merely indicates what area is selected, rather than how that selection is made through analysis). Furthermore, this portion of paragraph 0385 does not clearly link itself to either (i) an area necessarily having line of sight, or (ii) resulting from a particular analysis. 
The Examiner further notes that whether one of ordinary skill in the art could devise a way to accomplish these functions is not relevant to the issue of whether the inventor(s) has shown possession of the claimed invention. This is because the ability to make and use the invention does not satisfy the written description requirement if details of how a function (such as the claimed updating) is performed are not disclosed.  
Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. Lastly, the specification lacks adequate description of a “representative number of species” which may satisfy the written description requirement [see MPEP 2163: II(3)(a)(ii)]. 
It is noted that this is not an enablement rejection.  
Ultimately, the specification lacks sufficient disclosure of how the analysis of map data is performed in order to determine at least one area having a direct line of sight to the target destination. Applicant’s failure to sufficiently describe these features raises questions as to whether Applicant truly had possession of this feature at the time of filing.

Dependent claims 82-98 and 201-205 depend either directly or indirectly from independent claim 81. These claims are thereby rejected along with claim 1 by virtue of their dependency of claim 81.

Additionally, regarding claim 204, claim 204 recites:
wherein analyzing the map data includes determining a size or position of an obstacle that blocks the line of sight to the target destination.
The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize that applicant actually had possession of at the time of the invention. The most pertinent portion of the disclosure includes paraph 0371, which provides:
In some embodiments, map 2404 may include information associated with obstacles (e.g., display stands), walkable areas, non-walkable areas, employee-only areas, and so forth, which may also have associated indicators to assist a user in navigating a retail store or other environment. For example, map 2404 may include information associated with a size and/or position of an obstacle that may block a line of sight (e.g., between a user and a target destination).
Though disclosing that map data may include obstacle data including size or position, the specification does not disclose analyzing map data to determine a size or position of the obstacle. At best, the specification alludes to the ability to retrieve obstacle data included in the map data; however, the specification does not adequately describe analyzing map data in order to determine such information. 
	As such, the Examiner holds that specification does not demonstrate possession of the subject matter of claim 204 for at least similar rationale as noted regarding the analysis of claim 81. 





Allowable Subject Matter
Though rejected on other grounds (e.g., 35 USC 112), claims 81-100 and 201-205 are indicated as allowable over the prior art. Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention. The allowable features are as follows:
analyzing map data associated with the retail store to determine at least one area having a line of sight to the target destination; 
determining that the second indoor location is within the at least one area having a line of sight to the target destination
The most felicitous prior art of record includes Li and Czymontrek, with Li disclosing mapping data in the form of a store map. Notably, Li discloses presentation of the map and analyzing position relative to a position within the store to present a current location on the map (e.g, 0040-0042, Fig. 5). Even presuming Li teaches analyzing map data, the claims require the analysis to be performed in order to determine at least one area having a line of sight to the target destination and then subsequently determining that the second indoor location is within the at least one area having a line of sight to the target destination. That is, the claims set forth an intermediate step - at least one area is determined by the map analysis – that is distinct from merely determining that a position of a user is within an area having a line of sight. Even assuming that determining arrival at an item based on distance, as taught by Li, is tantamount to determining that the second indoor location is within the at least one area having a line of sight to the target destination, Li is silent as to analyzing map data associated with the retail store to determine at least one area having a line of sight to the target destination. Czymontrek is relied upon to disclose the combination of non-AR and AR interface switching, and does not disclose or otherwise render obvious the combination of features as noted above. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619